2/25/2021   Case: 1:20-cv-06316 Document #: 49-46    Filed:
                                            Gmail - SCA Month03/05/21      Page 1 of 13 PageID #:1367
                                                              Activities & Covid-19



                                                                              Dr. Fred L. Nance Jr. <drfred.nancejr@gmail.com>
                                                 EXHIBIT 43
  SCA Month Activities & Covid-19
  2 messages

  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                           Thu, May 21, 2020 at 11:52 AM
  To: "Williams, Joseph" <jwilliams@air.org>
  Cc: Daniel Jean <daniel_jean716@yahoo.com>, "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>, Hattie Wash
  <Washhattie@gmail.com>


    Mr. Williams:

    Good afternoon. I received your email regarding this subject. Dr. Wash and Mr. Jean report they did not receive this email.
    I almost missed this email because it was sent to the wrong email address. Please use the email addresses in this
    message for all future communications.

    We did nothing special for SCA Month due to the Coronavirus. We are following our State's "Stay at Home" Order. We
    have 7 groups we originally provide our trauma-informed and mentoring services to with this grant, including case
    management. Due to the Coronavirus 2 groups were suspended, which were groups outside of EMAGES (Illinois
    Department of Corrections Special Needs Unit and the Cook County jail). At this time, we are not providing face-to-face
    contact. We are serving 85% to 90% of our normal services in this grant via teleconferencing.

    The teleconferencing being provided is to 5 of our groups, which are normally held at EMAGES. These 5 groups are
    receiving trauma-informed and mentoring services, along with case management. If you need further information, please
    do not hesitate to contact us. Thank you.

    Have a safe and blessed day.

    --
    /s/Dr. Fred Nance Jr., Ph.D.
    Human Services/Social Policy Analysis
    Program and Policy Development
    708-921-1395


  Williams, Joseph <jwilliams@air.org>                                                                 Thu, May 21, 2020 at 4:14 PM
  To: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>
  Cc: Daniel Jean <daniel_jean716@yahoo.com>, Hattie Wash <Washhattie@gmail.com>


    Dr. Nance,

    Thank you for this update. These emails usually go to the POC. You were listed as the POC from the BJA list I received. I
    have updated your email address and added Dr. Wash’s email address as a second POC.

    Hope all of you have a safe and blessed day as well.




    From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Sent: Thursday, May 21, 2020 12:53 PM
    To: Williams, Joseph <jwilliams@air.org>
    Cc: Daniel Jean <daniel_jean716@yahoo.com>; Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>; Hattie Wash
    <Washhattie@gmail.com>
    Subject: SCA Month Activities & Covid-19



    External email alert: Be wary of links & attachments.

https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar-8165439329565203351&simpl=msg-a%3Ar71537626…   1/2
2/25/2021   Case: 1:20-cv-06316 Document #: 49-46
                                              GmailFiled:  03/05/21 Page 2 of 13 PageID #:1368
                                                   - Grant #2018-CY-BX-0025



                                           EXHIBIT 43                         Dr. Fred L. Nance Jr. <drfred.nancejr@gmail.com>



  Grant #2018-CY-BX-0025
  11 messages

  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                         Fri, Aug 21, 2020 at 4:40 PM
  To: "Williams, Joseph" <jwilliams@air.org>
  Cc: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>

    Mr. Williams:

    Good afternoon. We are scheduled for our monthly meeting on September 1, 2020. I would like for us to discuss the
    Office of Chief Financial Officer (OJP) Webinar/Registration Announcement September/October 2020 Financial
    Management Training Webinar. Registration opens on August 26, 2020 at 2:00 pm (EST). I am inviting our accountant to
    attend this meeting. Also, I want to discuss the new JustGrants Update due to begin on October 15, 2020.

    I want to report our proposal in the beginning paragraph states, "EMAGES, Inc. in collaboration with C.L.I.C.K. Services,
    Inc...." C.L.I.C.K. is my company. I work for C.L.I.C.K. not EMAGES. The reason I report this is because I cannot get Dr.
    Wash to understand C.L.I.C.K. is a partner with this grant. Dr. Wash has the role of fiduciary and I have the role of Project
    Director, which is described and outlined in our initial proposal for this grant that was funded.

    Now, the reason I want to discuss the Financial Management Training Webinar is because I have trouble getting my
    partner, Dr. Wash, to listen to what I know about the Second Chance Act policies. Around March or April 2020 I reported a
    misappropriation of funds or possible fraud pursuant to the Whistleblower Act with our grant manager and Mr. Bethea. I
    reported this issue to them via the Whistleblower Act to secure the grant and my interest in the grant; so no retaliation can
    take place from Dr. Wash or DOJ.

    The issue in March/April 2020 is Dr. Wash drew down money for an employee that did not exist. When I talked to her
    about it she told me to mind my own business, which to her is the program. Neither the grant manager or Mr. Bethea have
    commented. Nevertheless, I will discuss it during this upcoming Financial Management Training September/October
    2020.

    On another financial issue, our budget reports $2800.00 a month for consultants (mentors). On or about March 21, 2020
    two of our programs, Cook County jail and IDOC's Special Needs Unit, were closed due to the Coronavirus. Four mentors
    were assigned to these 2 programs.

    I get a copy of our monthly drawdown. When I reviewed the drawdowns for February, March, April, May, June, and July of
    2020, I found the following: February thru June 2020 there was a drawdown of $2800.00 each month. I send Dr. Wash the
    payroll every month for the mentors/consultants. This is what I submitted to her:

    February 2020 - $2,150.00
    March 2020 - $2,600.00
    April 2020 - $2,100.00
    May 2020 - $1,800.00
    June 2020 - $2,300.00

    In July of 2020, I informed Dr. Wash of the February thru June 2020 discrepancies. Even though I informed her she
    should not drawdown more than what is billed, she drew down $2800.00 each month. I submitted to Dr. Wash a July
    consultant payroll of $2,100.00. Dr. Wash drew down $2800.00 again.

    I informed Dr. Wash pursuant to the DOJ Financial Training I was mandated to attend earlier in our grant period, a
    grantee must spend all monies drawn down during the drawdown period; no grantee can hold funds in their bank
    accounts (this is not verbatim). Dr. Wash told me to mind my own business and that I was supposed to be working with
    the program and not the fiduciary part of the program. I told her I was not going to compromise my integrity and values.
    Silence is complicity. I informed her I would tell you about this present issue. Dr. Wash told me you are our technical
    advisor, not our grant manager; and that you could not do anything about it. Dr. Wash told me I do not know anything
    about accounting procedures.

    I am presenting this to you today so we can discuss these issues during our meeting on September 1, 2020 with you. In
    addition, I am reporting the issue in a timely manner to preserve the grant and my interest in the grant pursuant to the

https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar3956468084727839544&simpl=msg-a%3Ar797269249…   1/4
2/25/2021     Case: EXHIBIT    43Document #: 49-46
                    1:20-cv-06316              GmailFiled:  03/05/21 Page 3 of 13 PageID #:1369
                                                    - Grant #2018-CY-BX-0025
    Whistleblower Act. Dr. Wash has threatened me by saying she would give the grant up. I stopped this threat by telling her
    I would take the grant through C.L.I.C.K. Services, NFP.

    Another reason for my writing this message to you is to report our program's need for a support staff/clerk. Approximately,
    2 weeks ago I agreed to employ Dr. Wash's administrative assistant as the support staff/clerk, who also handles Dr.
    Wash's financial business. After not receiving information I asked for weeks ago, I decided I did not want this person as
    the support staff/clerk. Dr. Wash sent me an email on August 21, 2020 stating I agreed to have her and that I do not have
    the authority to request she resign and I cannot terminate her. Dr. Wash also informed me if I did not work with her I would
    not get the information I need for my work. So, I guess I will not get the information I need for reporting on this grant.

    Should I forward this information to our grant manager and Mr. Bethea? The reason Mr. Bethea gets my messages is
    because I brought some issues to him earlier in our grant period and he informed the grant manager he wanted to be
    copied on all messages the grant manager may send to me. I have known Mr. Bethea for about 8 or 10 years. I have
    been a peer reviewer for the SCA since 2009. I have reviewed over a 100 proposals. I know the SCA policy.

    I am attaching the DOJ Financial Management Training Policies for the issues I raise here regarding drawdowns. Thank
    you.
    --
    /s/Dr. Fred Nance Jr., Ph.D.
    Human Services/Social Policy Analysis
    Program and Policy Development
    708-921-1395

     2 attachments
            8.21.20 DOJ Financial Management Drawdown Policy.pdf
            595K
            8.21.20 Grant 2018 CY BX 0025 Drawdowns.pdf
            2338K


  Williams, Joseph <jwilliams@air.org>                                                               Mon, Aug 24, 2020 at 11:48 AM
  To: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>


    Good morning Dr. Nance.                                 EXHIBIT 43
    Please see the attached directive from BJA. Have you seen this?




    From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Sent: Friday, August 21, 2020 5:41 PM
    To: Williams, Joseph <jwilliams@air.org>
    Cc: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Subject: Grant #2018-CY-BX-0025



    External email alert: Be wary of links & attachments.

    [Quoted text hidden]


            BJA Directive 1.pdf
            326K


  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                      Mon, Aug 24, 2020 at 12:13 PM
  To: "Williams, Joseph" <jwilliams@air.org>

    Yes. I have seen this document. Is there something specific you want me to understand?
    [Quoted text hidden]


https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar3956468084727839544&simpl=msg-a%3Ar797269249…   2/4
2/25/2021     Case: 1:20-cv-06316 Document #: 49-46
                                                GmailFiled:  03/05/21 Page 4 of 13 PageID #:1370
                                                     - Grant #2018-CY-BX-0025

  Williams, Joseph <jwilliams@air.org>                                                                 Mon, Aug 24, 2020 at 1:02 PM
  To: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>

    I just wondered if you are taking into account that BJA is allowing grantees to pay staﬀ even if they are not
    able to fulﬁll all of their responsibili es.

    Joseph Williams                                          EXHIBIT 43
    Senior Consultant
    American Institutes for Research
    Email: jwilliams@air.org
    Office: 202-403-6924
    Mobile: 313-505-3577

    From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Sent: Monday, August 24, 2020 1:13 PM
    To: Williams, Joseph <jwilliams@air.org>
    Subject: Re: Grant #2018-CY-BX-0025

    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                        Mon, Aug 24, 2020 at 1:22 PM
  To: "Williams, Joseph" <jwilliams@air.org>

    No. The staff did not work during the period they drew money down for her. The person resigned the 1st week of January
    2020. They knew it. They drew down money for this person in February and March of 2020. When I brought it to Dr. Wash
    attention, she began berating and disrespecting me. In future drawdowns I saw nothing reporting they put the money
    back. This was my 1st complaint to the DOJ grant manager and Mr. Bethea. We cannot ignore what she is doing with the
    budget and drawdowns.

    This is the 2nd issue with drawdowns. There is no reason to drawdown monies for contractors who are not working the
    hours. We have 2 programs that are closed requiring payment for 4 mentors pursuant to our budget. These 2 programs
    closed due to the Coronavirus. Dr. Wash is drawing these monies down anyway. She drew money down for these 2
    programs for March thru June 2020. When I brought it to her attention she berated and disrespected me; and drew the
    monies down again for July 2020. I submitted the payroll for March thru July 2020. She knew each month the amount of
    money to drawdown. I needed to report these issues so you guys would know I had nothing to do with it. I am protecting
    the grant, my integrity and honesty. I worked to hard to get to where I am today.
    [Quoted text hidden]



  Williams, Joseph <jwilliams@air.org>                                                                 Mon, Aug 24, 2020 at 2:43 PM
  To: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>


    Dr. Nance,

    Thank you for this clarification. I have passed this along to my higher-ups for direction. I will be in touch.

    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                        Mon, Aug 24, 2020 at 3:18 PM
  To: "Williams, Joseph" <jwilliams@air.org>

    Thank you.
    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                        Mon, Aug 24, 2020 at 4:28 PM
  To: "Williams, Joseph" <jwilliams@air.org>



https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar3956468084727839544&simpl=msg-a%3Ar797269249…   3/4
2/25/2021             EXHIBIT Document
              Case: 1:20-cv-06316 43   #: 49-46
                                            GmailFiled:  03/05/21 Page 5 of 13 PageID #:1371
                                                 - Grant #2018-CY-BX-0025
    I forgot to tell you about the evaluator. Dr. Wash has been drawing down the evaluators salary without receiving an
    invoice from her. This goes on for months before an invoice is submitted from the evaluator. The evaluator is not at fault.
    Dr. Wash should drawdown funds for the evaluator after receiving her invoice. What is she doing with this money being
    held in her bank account? I believe the policy for drawdowns is a grantee must spend all monies drawn down for
    particular period.
    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                       Mon, Aug 24, 2020 at 4:42 PM
  To: "Williams, Joseph" <jwilliams@air.org>

    The way the State of Illinois avoids financial fraud on their grants is a grantee has to submit an invoice to the State of
    Illinois before payment of services is rendered. The SCA can do the same thing.

    Even though we could drawdown funds for salaries, Dr. Wash made all us work 4 weeks before we got paid for our first 2
    week period. Dr. Wash said she had hold back 2 weeks before paying us. Does this mean after I work my last 2 weeks of
    the grant, I have another check coming? I do not think so!
    [Quoted text hidden]



  Williams, Joseph <jwilliams@air.org>                                                                 Tue, Aug 25, 2020 at 9:28 AM
  To: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>


    Good day Dr. Nance,

    I have forwarded your emails expressing your concerns to the officers at the BJA and to my supervisors. Hoping this can
    be resolved swiftly and that your project does not experience any further disruption.

    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                        Tue, Aug 25, 2020 at 9:41 AM
  To: "Williams, Joseph" <jwilliams@air.org>

    Thank you for your response.
    [Quoted text hidden]


                                                        EXHIBIT 43




https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar3956468084727839544&simpl=msg-a%3Ar797269249…   4/4
2/25/2021   Case: 1:20-cv-06316 Document #: 49-46
                                             Gmail - Filed: 03/05/21
                                                     Cook County          Page 6 of 13 PageID #:1372
                                                                 Jail Re-opening



                                                                              Dr. Fred L. Nance Jr. <drfred.nancejr@gmail.com>
                                     EXHIBIT 43

  Cook County Jail Re-opening
  18 messages

  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                        Thu, Aug 27, 2020 at 7:48 PM
  To: Jane Gubser <jane.gubser@cookcountyil.gov>, Ronald Howard <ronald.howard@cookcountyil.gov>
  Cc: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>

    Good evening. I hope this message finds you guys in good health. This is a follow-up message. Have you guys decided
    on a reopening date? Have there been any developments toward the thought of teleconferencing? Have you decided how
    recruitment will take place? What Division will the participants be recruited? Thanks.
    --
    /s/Dr. Fred Nance Jr., Ph.D.
    Human Services/Social Policy Analysis
    Program and Policy Development
    708-921-1395


  Ronald Howard (Sheriff) <Ronald.Howard@cookcountyil.gov>                                             Wed, Sep 2, 2020 at 9:59 AM
  To: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>
  Cc: "Jane Gubser (Sheriff)" <Jane.Gubser@cookcountyil.gov>

    Hi Dr. Nance,

    Thank you for your outreach communication. I plan to give you this afternoon at 2pm to answer any
    outstanding questions or concerns but in the immediate I can answer your initial questions. My responses are
    in red.

    Have you guys decided on a reopening date?
    This date has not been ﬁnalized, but internal conversation was held to resume EMAGES programming in
    September 2020 (after Labor Day holiday).

    Have there been any developments toward the thought of teleconferencing?
    Internal conversations are ongoing but technology needs are still being considered at this time.

    Have you decided how recruitment will take place?
    CCDOC will continue the same strategy for EMAGES program recruitment, which include list generation
    through our research department paired with in-person interviewing. Please note, all participants must be
    housed on the same living unit inside the division and co-mixing (diﬀerent tiered detainees) is permitted.

    What Division will the participants be recruited?
    No changes, same as pre-covid. The program will be housed in Division 6 and take place during the 3p - 11p
    shift.

    Thanks.

    Ronald Howard
    Director of Vocational, Educational, and Restorative Programs
    CCDOC Programs Department
    773-674-4916 (oﬃce)
    312-919-0192 (cell)
    Ronald.howard@cookcountyil.gov


https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar-1294741536679310322&simpl=msg-a%3Ar2881531… 1/117
2/25/2021     Case: 1:20-cv-06316 Document #: 49-46
                                               Gmail - Filed: 03/05/21
                                                       Cook County          Page 7 of 13 PageID #:1373
                                                                   Jail Re-opening




    From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Sent: Thursday, August 27, 2020 7:48 PM
    To: Jane Gubser (Sheriﬀ) <Jane.Gubser@cookcountyil.gov>; Ronald Howard (Sheriﬀ)
    <Ronald.Howard@cookcountyil.gov>
    Cc: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Subject: Cook County Jail Re-opening
                                                                         EXHIBIT 43
                                                 External Message Disclaimer
       This message originated from an external source. Please use proper judgment and caution when
                       opening attachments, clicking links, or responding to this email.

    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                       Wed, Sep 2, 2020 at 10:53 AM
  To: "Ronald Howard (Sheriff)" <Ronald.Howard@cookcountyil.gov>

    Thank you.
    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                             Wed, Sep 2, 2020 at 11:03 AM
  To: "Williams, Joseph" <jwilliams@air.org>
  Cc: "Willis, Tracey (OJP)" <Tracey.Willis@usdoj.gov>, Andre Bethea <andre.bethea@usdoj.gov>, "Dever, Michael (OJP)"
  <Michael.Dever@usdoj.gov>, "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>

    Mr. Williams: As promised during our monthly meeting on September 1, 2020, I would keep you apprised on our pre-
    release component of the grant. I received this message from the Cook County jail this morning. I will not attempt to send
    this message to Dr. Wash as she is not responding to any of my emails to her; as she did not attend our monthly meeting
    on September 1, 2020.

    For your information, I created the linkage agreements we have with this grant. This is my network. I have spent 20 years
    creating my network and collaborations. They respect me, my integrity, and my dedication for assisting the socially
    disadvantaged and disenfranchised. I do not let personal issues get in the way of my duty to service, specifically, towards
    reentry and the returning citizen. This is part of my mission statement. See www.clickservices.org
    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                       Wed, Sep 2, 2020 at 11:18 AM
  To: "Dr. Fred Nance Jr." <frednance@clickservices.org>


    FYI
    [Quoted text hidden]



  Williams, Joseph <jwilliams@air.org>                                                                Wed, Sep 2, 2020 at 11:27 AM
  To: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>


    Thank you for this update.




    From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Sent: Wednesday, September 2, 2020 12:04 PM

https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar-1294741536679310322&simpl=msg-a%3Ar2881531… 2/117
2/25/2021     Case: 1:20-cv-06316 Document #: 49-46
                                               Gmail - Filed: 03/05/21
                                                       Cook County          Page 8 of 13 PageID #:1374
                                                                   Jail Re-opening

    To: Williams, Joseph <jwilliams@air.org>
    Cc: Willis, Tracey (OJP) <Tracey.Willis@usdoj.gov>; Andre Bethea <andre.bethea@usdoj.gov>; Dever, Michael (OJP)
    <Michael.Dever@usdoj.gov>; Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Subject: Fwd: Cook County Jail Re-opening



    External email alert: Be wary of links & attachments.            EXHIBIT 43
    [Quoted text hidden]



  Ronald Howard (Sheriff) <Ronald.Howard@cookcountyil.gov>                                             Wed, Sep 2, 2020 at 1:44 PM
  To: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>
  Cc: "Jane Gubser (Sheriff)" <Jane.Gubser@cookcountyil.gov>


    Apologies for any confusion but that should read like the following:



    Have you decided how recruitment will take place?

    CCDOC will continue the same strategy for EMAGES program recruitment, which include list generation through our
    research department paired with in-person interviewing. Please note, all participants must be housed on the same living
    unit inside the division and co-mixing (diﬀerent tiered detainees) is NOT permitted.



    Ronald Howard

    Director of Inmate Programs

    CCDOC Programs Department

    773-674-4916 (oﬃce)

    312-919-0192 (cell)

    Ronald.howard@cookcountyil.gov




    From: Ronald Howard (Sheriff) <Ronald.Howard@cookcountyil.gov>
    Sent: Wednesday, September 2, 2020 10:00 AM
    To: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Cc: Jane Gubser (Sheriff) <Jane.Gubser@cookcountyil.gov>
    Subject: Re: Cook County Jail Re-opening



    Hi Dr. Nance,

    [Quoted text hidden]
    [Quoted text hidden]



  Ronald Howard (Sheriff) <Ronald.Howard@cookcountyil.gov>                                             Wed, Sep 2, 2020 at 2:29 PM
  To: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>

https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar-1294741536679310322&simpl=msg-a%3Ar2881531… 3/117
2/25/2021     Case: 1:20-cv-06316 Document #: 49-46
                                               Gmail - Filed: 03/05/21
                                                       Cook County          Page 9 of 13 PageID #:1375
                                                                   Jail Re-opening

    Dr. Nance,               EXHIBIT 43
    Thank you for your time by phone. Conﬁrming, we are targeting Friday, September 18th from 4p - 5p to re-
    launch the EMAGES program. At this time, we will be targeting participants from either living unit 2A or 2D
    in Division 6.

    To Do List
    -Please provide a complete list of EMAGES staﬀ they may facilitate programming at the Cook County Jail.
    -Provide an active state ID or driver's license for DOC Credentials review and divisional access.

    If anything changes, I will give you a call in advance. Thank you!

    Ronald Howard
    Director of Vocational, Educational, and Restorative Programs
    CCDOC Programs Department
    773-674-4916 (oﬃce)
    312-919-0192 (cell)
    Ronald.howard@cookcountyil.gov




    From: Ronald Howard (Sheriﬀ)
    Sent: Wednesday, September 2, 2020 1:44 PM
    To: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Cc: Jane Gubser (Sheriﬀ) <Jane.Gubser@cookcountyil.gov>
    Subject: RE: Cook County Jail Re-opening

    [Quoted text hidden]                                                        EXHIBIT 43

  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                             Wed, Sep 2, 2020 at 3:06 PM
  To: "Williams, Joseph" <jwilliams@air.org>
  Cc: "Willis, Tracey (OJP)" <Tracey.Willis@usdoj.gov>, Andre Bethea <andre.bethea@usdoj.gov>, "Dever, Michael (OJP)"
  <Michael.Dever@usdoj.gov>, "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>

    Mr. Williams:

    In keeping you apprised: Our pre-release partners, Cook County Department of Corrections (CCDOC), will open for our
    population on September 18, 2020 from 4:00 pm to 5:00 pm. Please review the message below from CCDOC. I am
    contacting our Clinical Supervisor, Daniel Jean, to apprise him of this opening so he and I can prepare the pre-mentoring
    staff for the re-launching of our program.
    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                        Wed, Sep 2, 2020 at 3:58 PM
  To: "Ronald Howard (Sheriff)" <Ronald.Howard@cookcountyil.gov>
  Cc: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>

    Sheriff Howard: Alicia Perry & Serita Robinson will be the staff administering our program in the Cook County jail. Alicia
    and Serita have completed your application process. I will send their current state ID or Driver's license ASAP. Daniel and
    I need to take our pictures again. Our ID badges expired on August 31, 2020. Thank you.
    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                        Thu, Sep 10, 2020 at 7:37 PM
  To: "Dr. Hattie Wash" <Washhattie@gmail.com>

    [Quoted text hidden]


https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar-1294741536679310322&simpl=msg-a%3Ar2881531… 4/117
2/25/2021    Case: 1:20-cv-06316 Document #: 49-46
                                               Gmail Filed:  03/05/21
                                                     - Cook County         Page 10 of 13 PageID #:1376
                                                                   Jail Re-opening

  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                        Thu, Sep 10, 2020 at 7:40 PM
  To: "Dr. Hattie Wash" <Washhattie@gmail.com>

    FYI                                                         EXHIBIT 43
    [Quoted text hidden]



  Ronald Howard (Sheriff) <Ronald.Howard@cookcountyil.gov>                                             Fri, Sep 18, 2020 at 10:25 AM
  To: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>
  Cc: "Dr. Hattie Wash" <washhattie@gmail.com>


    Good morning Dr. Nance,



    I appreciate your time by phone this week and your patience, as CCDOC continues to take strides forward on program re-
    engagement. As discussed, I would like to hold oﬀ on restarting EMAGES programming on today. I want to review
    additional security divisions to determine the best ﬁt, based on your participant criteria and place less strain on security
    staﬀ throughout division 6.



    I will certainly be in touch and available by phone regarding next steps. I’m anticipating a program restart on Friday,
    October 2nd (location – TBD).



    Please do not hesitate to contact me as needed. Thank you for your continued advocacy.



    Ronald Howard

    Director of Inmate Programs

    CCDOC Programs Department

    773-674-4916 (oﬃce)

    312-919-0192 (cell)

    Ronald.howard@cookcountyil.gov




    From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Sent: Wednesday, September 2, 2020 3:59 PM
    To: Ronald Howard (Sheriff) <Ronald.Howard@cookcountyil.gov>
    Cc: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Subject: Re: Cook County Jail Re-opening




https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar-1294741536679310322&simpl=msg-a%3Ar2881531… 5/117
2/25/2021    Case: 1:20-cv-06316 Document #: 49-46
                                               Gmail Filed:  03/05/21
                                                     - Cook County         Page 11 of 13 PageID #:1377
                                                                   Jail Re-opening

                                       External Message Disclaimer
       [Quoted text hidden]                                                                 EXHIBIT 43
    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                           Fri, Sep 18, 2020 at 10:30 AM
  To: "Andre.Bethea@usdoj.gov" <Andre.Bethea@usdoj.gov>, "Dever, Michael (OJP)" <Michael.Dever@usdoj.gov>, "Williams,
  Joseph" <jwilliams@air.org>, "Willis, Tracey (OJP)" <Tracey.Willis@usdoj.gov>

    Mr. Williams: Good morning. This is an update for our pre-release requirement.
    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                         Fri, Sep 18, 2020 at 1:00 PM
  To: "Ronald Howard (Sheriff)" <Ronald.Howard@cookcountyil.gov>

    Thank you for your email
    [Quoted text hidden]



  Williams, Joseph <jwilliams@air.org>                                                               Mon, Sep 21, 2020 at 11:58 AM
  To: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>


    Thank you for this update. I hope things will open up for you soon.




    From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Sent: Friday, September 18, 2020 11:30 AM
    To: Andre.Bethea@usdoj.gov; Dever, Michael (OJP) <Michael.Dever@usdoj.gov>; Williams, Joseph <jwilliams@air.org>;
    Willis, Tracey (OJP) <Tracey.Willis@usdoj.gov>
    Subject: Fwd: Cook County Jail Re-opening



    External email alert: Be wary of links & attachments.

    Mr. Williams: Good morning. This is an update for our pre-release requirement.

    [Quoted text hidden]



  Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>                                                      Mon, Sep 21, 2020 at 12:57 PM
  To: "Williams, Joseph" <jwilliams@air.org>

    Are you on this chat session?
    [Quoted text hidden]



  Williams, Joseph <jwilliams@air.org>                                                                Mon, Sep 21, 2020 at 1:30 PM
  To: "Dr. Fred Nance Jr." <drfred.nancejr@gmail.com>

    Yes

    Joseph Williams
    Senior Consultant
    American Institutes for Research
    Email: jwilliams@air.org
    Office: 202-403-6924
    Mobile: 313-505-3577
https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar-1294741536679310322&simpl=msg-a%3Ar2881531… 6/117
2/25/2021   Case: 1:20-cv-06316 Document #: 49-46
                                              Gmail Filed:  03/05/21
                                                    - Cook County         Page 12 of 13 PageID #:1378
                                                                  Jail Re-opening


    From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
    Sent: Monday, September 21, 2020 1:57 PM
    To: Williams, Joseph <jwilliams@air.org>                                     EXHIBIT 43
    Subject: Re: Cook County Jail Re-opening

    External email alert: Be wary of links & attachments.

    Are you on this chat session?

    On Mon, Sep 21, 2020 at 11:59 AM Williams, Joseph <jwilliams@air.org> wrote:




      Thank you for this update. I hope things will open up for you soon.




      From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>


      Sent: Friday, September 18, 2020 11:30 AM


      To: Andre.Bethea@usdoj.gov; Dever, Michael (OJP) <Michael.Dever@usdoj.gov>; Williams, Joseph
      <jwilliams@air.org>; Willis, Tracey (OJP) <Tracey.Willis@usdoj.gov>


      Subject: Fwd: Cook County Jail Re-opening




https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar-1294741536679310322&simpl=msg-a%3Ar2881531… 7/117
2/25/2021   Case: 1:20-cv-06316 Document #: 49-46
                                              Gmail Filed:  03/05/21
                                                    - Cook County         Page 13 of 13 PageID #:1379
                                                                  Jail Re-opening




      External email alert: Be wary of links & attachments.



                                                               EXHIBIT 43



      Mr. Williams: Good morning. This is an update for our pre-release requirement.




      ---------- Forwarded message ---------


      From: Ronald Howard (Sheriﬀ) <Ronald.Howard@cookcountyil.gov>


      Date: Fri, Sep 18, 2020 at 10:25 AM


      Subject: RE: Cook County Jail Re-opening


      To: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>


      CC: Dr. Hattie Wash <washhattie@gmail.com>




https://mail.google.com/mail/u/0?ik=59015a130f&view=pt&search=all&permthid=thread-a%3Ar-1294741536679310322&simpl=msg-a%3Ar2881531… 8/117
